GLD-092                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 11-4477
                                        ___________

                               IN RE: JEFFREY BEY,
                                                 Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            United States District Court for the
                             Eastern District of Pennsylvania
                       (Related to E.D. Pa. Crim. No. 02-cv-00684)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    January 20, 2012

      Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                             (Opinion filed: February 9, 2012)
                                        _________

                                         OPINION
                                         _________

PER CURIAM.

       Jeffrey Bey, a federal inmate, has filed a pro se petition for a writ of mandamus

under 28 U.S.C. § 1651, asking this Court to compel the United States District Court for

the Eastern District of Pennsylvania to docket Bey’s pleading titled “Application to Raise

a Federal Question of Law Pursuant to Title 28 U.S.C. § 1331.” Bey contends that the

district court “refuses to file and docket” this pleading. Petition at 1.

       Mandamus is available in extraordinary circumstances only. In re Diet Drugs
Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Bey has not shown any basis for

mandamus relief. The docket sheet for E.D. Pa. Crim. No. 02-cr-00684 reflects that

Bey’s “Application to Raise a Federal Question” was in fact docketed and filed on

September 28, 2011, and the same pleading was docketed and filed again on two

additional occasions after Bey had resubmitted it. See Docket Entries 104-106. Thus,

contrary to Bey’s suggestion, the district court has not refused to docket and file his

pleading. Accordingly, we will deny the petition for a writ of mandamus.